Case: 4:17-cr-00234-RLW-DDN Doc. #: 1295 Filed: 05/10/19 Page: 1 of 3 PageID #:
                                    4505


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )       No. 4:17-CR00234 RLW/DDN
                                              )
v.                                            )
                                              )
HISHAM MUTAN (3),                             )
                                              )
               Defendants.                    )

     DEFENDANT HISHAM MUTAN’S MOTION TO DISMISS COUNT 14 OF THE
            INDICTMENT FOR FAILURE TO STATE AN OFFENSE


1.     Defendant Hisham Mutan is charged in Count 14 of the indictment with conspiracy to

commit money laundering as defined in 18 U.S.C. § 1956(a)(1) in violation of § 1956(h).

2.     To be sufficient, an indictment must “contain the elements of the offense charged.”

Hamling v. United States, 418 U.S. 87, 117 (1974).

3.     Conspiracy to launder money requires that the government allege and prove that the

defendant “agreed with another person to violate the substantive portions of the money

laundering statue.” United Sates v. Heid, 651 F.3d 850, 854 (8th Cir. 2011) (quoting United

States v. Hynes, 467 F.3d 951, 964 (6th Cir.2006).

4.     Concealment money laundering requires that the government prove that the defendant

conducted a financial transaction involving proceeds of a specific unlawful activity, knowing

that said transaction was designed, in whole or in part, to conceal or disguise the nature, location,

source of ownership, or control of proceeds of the specified unlawful activity. See Eighth Circuit

Model Criminal Jury Instructions No. 6.18.1956B Money Laundering – Financial Transaction to

Conceal the proceeds (18 U.S.C. § 1956(a)(1)(B)(i))(emphasis added).
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1295 Filed: 05/10/19 Page: 2 of 3 PageID #:
                                    4506


5.     The “proceeds of specific unlawful activity” referenced in the money laundering statute

are funds obtained from prior, separate criminal activity. See United States v. LaBrunerie, 914

F.Supp. 340, 341-42(W.D. Mo. 1995).



 Rebate Checks Are Generated by the Legitimate Purchase of Cigarettes in Missouri, and
                are Not Proceeds of Contraband Cigarette Trafficking

6.     As described in the manner and means section of Count 14, the financial transactions at

issue concern the deposit of R.J. Reynolds rebate checks into various business bank accounts.

(Doc.2, p.16-17).

7.     The relevant question is whether the R.J. Reynolds rebate checks represent proceeds from

contraband cigarette trafficking? It is clear they do not.

8.     As referenced in the indictment, the defendants were owners and/or operators of

numerous convenience stores located within the Eastern District of Missouri and, as owners and

operators, the defendants utilized Sam’s Club business memberships to purchase Missouri tax-

stamped cigarettes on their respective store’s accounts. Id.

9.     According to the indictment, the rebate payments were based on the amount of Missouri

tax-stamped cigarettes purchased under the respective stores’ accounts. Id.

10.    “Money laundering statutes were created to reach post-crime transactions aimed at hiding

the source of ‘ill-gotten gains’.” United States v. LaBruneri, 914 F.Supp. at 341 (citation

omitted).

11.    While some of the Missouri tax-stamped cigarettes purchased on the stores’ accounts

may have been sold out-of-state in violation of 18 U.S.C. § 2341(a), the rebates were earned

beforehand, and not the proceeds of prior, separate criminal activity as required by § 1956(a)(1).

United Sates v. LaBrunerie, 914 F.Supp. at 344-47 (money which defendants earmarked to pay

                                                  2
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1295 Filed: 05/10/19 Page: 3 of 3 PageID #:
                                    4507


as bribes of the official were not “proceeds for purposes of money laundering charges, as money

was under control of defendant and co-defendant before the allegedly entered bribery

agreement).

12.    As alleged in the indictment, the rebates did not come into the defendants’ hands as a

result of the unlawful transportation, receiving, possession, selling, and distributing of

contraband cigarettes. Accordingly, Count 14 should be dismissed because said count fails to

state an offense.



       WHEREFORE, for each and all of the foregoing reasons, defendant Hisham Mutan prays

that the Court dismiss Count 14 of the indictment for failure to state an offense.



                                                      BRUNTRAGER & BILLINGS, P.C.

                                                       /s/ Neil J. Bruntrager
                                                      Neil J. Bruntrager #29688
                                                      Attorney for Defendant2
                                                      225 S. Meramec Ave., Suite 1200
                                                      St. Louis, Missouri 63105
                                                      (314) 646-0066

                                                      /s/ Daniel J. Bruntrager
                                                      Daniel J. Bruntrager, #34546
                                                      225 S. Meramec Ave., Suite 1200.
                                                      St. Louis, Missouri 631105
                                                      (314) 646-0066
                                                      (314) 646-0065-facsimile


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of May 2019, I hereby certify that a copy of the
foregoing Motion to Dismiss was filed electronically to be served by operation of the Court’s
electronic filing system upon all attorneys of record.

                                                              /s/ Neil J. Bruntrager

                                                  3
